Citation Nr: 0722383	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for Hepatitis C.  The Board remanded the 
appeal in February 2004, and again in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he contracted non-B Hepatitis as the 
result of several tattoos received while on active duty.

Remand instructions of the Board are neither optional nor 
discretionary.  Indeed, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Here, the Board finds that the RO and the 
AMC did not comply with the instructions in the Board's June 
2006 remand.

It does not appear that the RO or the AMC attempted to obtain 
the veteran's current address.  Instead, two examinations 
were scheduled and the veteran was sent notice at a Lake 
Charles address, which the Board noted in its June 2006 
decision may no longer be valid.  Letters sent to him at the 
Lake Charles address, do not satisfy the Board's request that 
the RO or the AMC attempt to obtain a current address.  The 
RO and the AMC did attempt to contact the veteran via 
telephone, but found that the number was disconnected.  
Additionally, in May 2004 the veteran submitted a statement 
in which listed a new address in Pecham, Alabama.  However, a 
December 2004 note from the AMC shows his address as Lake 
Charles, Louisiana.  This case must be remanded and the RO or 
AMC must ascertain the veteran's current address.

Although the VA examination was rescheduled twice since the 
June 2006 remand, the veteran cannot be expected to have 
known about these appointments, since the address to which 
notice of the appointments was mailed is in question.  This 
lack of notice is good cause for the veteran's failure to 
appear.  See 38 C.F.R. § 3.655(a).  Therefore, the Board 
finds that the VA examination must be rescheduled yet again.

Since the veteran's address is unknown, the corrective 
Veterans Claims Assistance Act of 2000 (VCAA) notice sent to 
the Lake Charles address does not satisfy the requirements of 
the Board's June 2006 remand, and corrective notice should be 
sent to the veteran once his proper address is determined.

The veteran's service personnel records are not yet 
associated with the claims file.  These records may be 
valuable in deciding the issue of willful misconduct, since 
the veteran contends they demonstrate a spotless record 
inconsistent with contentions he was a drug abuser.  Also, 
the laboratory reports from the veteran's in service 
treatment for non-B Hepatitis are not yet associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Determine the veteran's current 
address.  Contact the veteran at the 
Pecham, Alabama and Mariana, Florida 
addresses listed in the file and 
contact his representative to see if 
the veteran's whereabouts are known.  
Records of all attempts to ascertain 
the veteran's address should be 
associated with the claims file.

2.  Once the veteran's current address 
is determined, additional VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must be provided to 
the veteran, including a description of 
the provisions of the VCAA, such as 
through the text of 38 C.F.R. § 3.159 as 
revised to incorporate the VCAA, notice 
of the evidence required to substantiate 
the claim, notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 
2006).

The notice should inform the veteran of 
the information or evidence needed to 
establish a disability rating and 
effective date, should service 
connection be granted.  See Dingess v. 
Nicholson, 19 Veteran. App. 473 (2006).

The veteran should be advised to 
provide or identify additional records 
of treatment for Hepatitis C.  Ask him 
to identify any additional relevant 
evidence which is not yet of record, 
including VA treatment records.

3.  A request for additional records, 
including service personnel records and 
the laboratory reports from the 
veteran's July 1980 hospitalization for 
non-B Hepatitis, in addition to any 
other available service medical 
records, should be submitted to the 
National Personnel Records Center in 
St. Louis, Missouri.  These records 
should be associated with the claims 
file.  If these records cannot be 
obtained, then evidence of attempts to 
retrieve these records should be 
associated with the claims file.



4.  Once the above development is 
complete, the veteran should be afforded 
a VA examination.  The claims folder 
should be made available to and be 
reviewed by the examiner before the 
examination.

The examiner should offer an opinion as 
to whether the current diagnosis of 
Hepatitis C is "at least as likely as 
not" related to the occurrence of non-B 
Hepatitis in active service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

The results of any laboratory tests 
ordered in conjunction with the 
examination should be associated with 
the claims file.

The veteran should be advised as to the 
consequences of his failure to report 
for any future VA examinations under 38 
U.S.C.A. § 3.655.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

